Title: To George Washington from John Hancock, 10 August 1776
From: Hancock, John
To: Washington, George



Sir,
Philadelphia August 10th 1776

Conceiving it highly necessary you should be informed as soon as possible of the Promotions the Congress were yesterday

pleased to make in the Army of the American States, I do myself the Honour to enclose you a List of the same by Express.
The Continental Battalion, commanded by Colonel Haslet, will begin their March this Day for the Jerseys; where, on their Arrival at Amboy, the Colonel has Orders to acquaint you of the same. I have the Honour to be with the greatest Esteem & Respect Sir your most hble Ser.

John Hancock Presidt


The Inclos’d Letters please to order to be Deliver’d—The Commiss[ion]s Inclos’d in each.

